Case 1:20-cv-04664-UA Document1 Filed 06/17/20 Page 1 of 6

 

 

 UNTTES STNTES OLSIAL EL coukl .
SoulEAN DISTRLET OF Mew YoRK

 

 

 

Anion] Lisceconal Civi\ Nolen & S$ ANed
A RE . 7g .

    

_Tohae centiec. Puc BOO Gar. 4... sununsiiunspty yee nnn nnn
so Cian SX on. BAL O44 2s Be a A Eompiarns Lo, Qaeems O29

 

Ve

 

. “The coku ok New vorlk..
ad J° / ..
Sohn! Cork LWLo OA Au. A. x Anankeo. 39. £p: eceekonas.. RY arg islawd.. ASAS Wages akeenS ALY. AL STE. .
ay
Wa. bee Depot Ta. Wos Let sf AnnnKras 52 ote

aS
wo hind hee Watch tes fomandet of Anradeess. ccsceett vac. Rikers Astaad. ASS, Rasen Pesee05.NA STE

2a donald Rikers Island. \AM Dozer Queend. Aly AACE A.

seal PEt O.. Supeevy ung caf aoa oe. Dane. 6985 cette. pach. Rie seislasd ABSG Mo aan,  Aceens Nyt Aid

“flat. Yoong) oh Aanndiiass cattect lonal Bike dsland Sis” Mantes burcend NM. VBS

Jalan Ase pe. Oh cel. Rie hn

5 kn,
Join, 4 & e.o% tices
aT

— i . we - . 4 vs
_stohaa ag ek Ueas ol & \y % Qe a of Ag to, WS $$ cat echonad Rivets Leland NOVO Nezen, Queers Nyaa

\
g V Bikes Vs land NOVG WaRen Goxens NMS

& oe haoa Macw Bod bon Cater svand

4
en

—

isla. iw 2.04 Ant W289. cot CPL ONRS.. Rikers Astand 4 44 Hoven, Rusens, N jos

  

Mowe . V-otey [ 5 4,
ethene Qandah aos eh Seah capac,

fis me seven cue — suns -

Wy VARmeS.. hesenn. meal. samed % Ae. rR sek va onde whivespos \ Cestsgd

    

oAS. a Was an iano, Jacatcacatbe ss an gun. Sec Dae Siode of New.
Yast Cie, 5 hod © Vin AWwe. Coug! ody, and ease of Ane Vegacmerds of correcn..
wtyen. Oo os Nee. Sle “pe'enty. AnouSeb. ort. AiesS 35 Vand Costecdiond
Taty cate > (41% Wones SARK. Logh. Ehenuassh New yoskay\\ AO.
Meu gine

we

 
   

Case 1:20-cv-04664-UA Document1 Filed 06/17/20 Page 2 of 6

ADIN ol\\ Aime. herein mentioned Eke. defendand oy doe MAG ooo

  

wae

 

   
   

(nb AIS OS. employe. ot the ety ox Bed yes’ ok WAX WeA> Tsland

 

i Ad ve Myo. Bank. anh x le. ok. Wnt den. ok. Anta ’x053 , caccectuna\

On AS LANG. Svek in Wid 06 Res Bava sue, ssdoical ongacidy isu neta

  
 

: Ae i 1 Fy 4 i . i . i, i
a Bao Anmes. hese\a mew Woned the de fend vat. Seen eO ot.

 

 

z . i :
Naw Y¥.o8 \ ND. OR MOS. MAR encey/, OS. palion. OA te DG aN hor eh

 

x des. ba. pbs cy. Cook. Lamb. Eve oy EAE, 4 as net 4 <. Lech awk? ee. ect Ls ee

Ered and. fp fag ret enbibive’ a

 

! ai 1 > ” \- j \ boa A “ok a, . fo
Se aM Fame Se ea. omen itned She defendant Sohn goed VS NO aS

Wey. emyQraye a 0.48 Nevigos wy expla yes ocr RuMess. Asians hold RG IKE oe
Son}, ok. Deve ag wmt den at hank eos S. eacan toned and. 4S eg Biles Ome va

d

Le \ | L
wis of het. Anbivijunt and. o8 Mead. COPA ee

 

2k

ii + . t - : 4 5 i — I ry { .
nd BA. al\, amet... hare wh mentioned Ae, dolendan’. DAWN. OOR. 2. A. HAD. Le

8 cessec Mio as ok kiexe. owe SS¥2n.S. “Shaan. Syn l As CAND we Tong £ Woctel fReue

- ’ PRG

i Comanded AK. 6S. to thn, oes. eterna An. WAS. otc has. hab goo) a 4. OSS CA,
OMA AY §

1 AA oly a me 5. eterna OM en honed. Ae. gekendant, John oar iS. end, MwA

La Cai xechon.. orhices.. on Kets. Tshand jo! dons ve... scanty. ok. capt Gay
ONNS iS. noes sued. wckean. cam st S88 ¢ \ax Andiv Sea) ond. ot fica.

 

Ate. al tenes DEE... mentioned the. JeSendacd offices. Vaungh.

‘
1

as are oS Ww. Poste ck. ok Ce at Rw Kess. Lstonb holding the

Ss anh o 4 Leos ceche no RACES AN, his S bas ag. Su ed heres in hel indivejeat ou.
SON 4 0 eg ical pact.
Case 1:20-cv-04664-UA Document1 Filed 06/17/20 Page 3 of 6

 

. GAN Wolk Aime need. mendiioneds deXendant Sohn load Sando.
Wad & Coste chan. od Kees ob <\Mexs Tsland 4 alding the ton of covreclion

: cok. o Me wee oad iS. tang, Sues herean, va bi. 8 Wa Sunk ang . of heal _

 

CaP meshy besemmnnine

 

 

oar . . 1 "~ , ae, 1
Oe aM Ae 5. hefen men’s owed, dekendant Solo ase. Goad ANG Was i.

7 SE
aa
cane

_Costeetian odhvees ak hers TSraod hal ding. dye tank c& cattectional

 

= oe ce &  & ad. AS beanay. Sued heSevn in hid ie divajead on ohSeal

 

 

 

Cagat \ tg. csr

 

LBA oN. hme heten mentioned. defendant John. joe T A Sand Was a.

lego | :

fo eek’ a8 Rey C8 \- ow eS. is) ea 4 ch ods me aA Bogen Cans. 9 C cot Secu non

" ia : . i : ' aot + imi? f
lokficer ond SA beng sed. hese. So is often) amdslfliijun | Capac iy

ee

d

 

A WY Risin ah aVh..... Rumbering . Ae \o ate. Ances gesoted nese. ba veXerente aS,

I jf. Sec. Ros AW on ak. \eng Vand oma é...O..8 nck _ het eas AWS. 4 6$4 Cov wk. no

 

 

A HN of. abe ot. Les. Augusy. Aol8,, hivesead.] Wad ot A4i9 Hazen™ Riker
_Aglend housed (woe seb) Va dupes cell™3o. Cre dack side)...

 

 

oA Qo O08 oly ou. 42.0.0. eli eb doe b. ound Sohn doe Serused.
- VANS vi MS Cel). Ose aah neglected No Q8epeOy. Se cules.
ORRec lems k25 Sucin oe inmede Jetome Bedweume La Thais cell Fanon

We bao abot. Ws HOV OM ~ Saige ~fuyskaals “ake e Nong hh. os, john doe S

«

'
wns Wee wmode, MOee. iy, Ms atin. tied La Veh dat neat of eu sthin, 6 euxeb ew decent Came OF) ou.

 

 

el & 0 NOUS ea. 4 DSR od ORES . foc dhess 2g ee AM a ae 00 Go sk. cand Soiled. .

1 Aa

ce Awe. AEBKEA A ae ak. and. Sa cute maywae od... thet ce. and &¢.9 Lor.
Coser Ss ot seeks, aN Joe. bogh, AY, asd Nae Ket. AN Vanes. Sy amas XO
Case 1:20-cv-04664-UA Document1 Filed 06/17/20 Page 4 of 6

 

 

, 8 — Co ; 7
ob. yeens_ donk liamstes th RAM. Seated. cn thai eel 5.

 

 

 

\ Ubon » 4 ayo Os MM. 1 Lal G . between. Vag. ous of lo ae 3 a Nee “defocks

ot Sy
i “ b aor Ot: \ - a
ally Lo Oo Wa Ne ved, Vo enShete. The Choan..% _Comonh LS £o\oued..

 

 

oe.
oo Nam tengecs 46.04 Seeks. pcoges ty. ind pee Day Lock'S of ceM doats.o  Bugeer

cok Anna Sods. enkieedvonat. Rok ohekeucs say, Oh bees oun 4. PS oped \y . DREETING.. enue

coe \ ‘ a & 5 ito.
op PMA ATES ton elie cell S a.

 

 

t

H, Gj ok On ot os tur. 10 Me seg gis ehween See hous. 08 | Koa” my 202. * delend ins

-}

: ' A. wet ry i a ‘ :
Mn OS 08 Geet Va. wa ond. exe iced. SON Bob OS . Vialoded_. degastmen Eroles.
~

iL 7 ie a. ‘sae . : + roy El £
LAN Sys. They. tented. RO ah Aeilvay Lies —_ Eoignt i ton 5 in natSing OTe

 

2S aee cee Moan) Peek ASLCa LBS AS loos

 

 

Lan mec CSetome Bed sme) ya. save. in She. Seal Ae. dos¥oess_ Ber wrloe l=
os As. ensecuted. cel. anh aSd aul Provo £2 © wet pad. \) we hy, Q: OS eens

_baid’s (4 gd dh. Aaa w5/ kivessa' ; eyes. A SWS WN. Sed. Bennsing. gota. iwi.

 

i flats Ms eyes.

 

 

falls Vhe. - Plain CE wad. Kasned jand- \njoses he. Aw LAS egit with. yeiing..

co EHS. 2 Ye DNA wk. Sod. \eshing.. PBB O oa omissadion OA89. sah Nise ®s

 

ls aa\, Te. LetealacdS Moanew of Sheuld. wave. Myacan. he. ela tt wou: id. De... hatred.

8. nyse, OD he GaSe %y on. eronincde. sesulh of AL ew acdinnS of Leck

 

asco, ¢ oo ASG. Ayah Abis was nok the Seok. smoker’, ot bockh Vind Mn hevsing, ete, Seu sae :

 

aah, r aati €é LoS. haredy oooh ia used We Clusing Ab ot now Need Yo "

| ' “Af t : 5 2
es Sulleced . buknesad.. and. PERSSON. Louth te. a 524 oh we nS. vcmvnnte er wie

a rm): Sudkexed \oa§ 08 tavek of WAS ViSian. Jremposncatiy) ON day S
wee S ra godkhered Long Yeom vi Sia hen HaLR MER &
_E\ pSkec erisien offical:

Suffeced
; Cdn. Know ing Ahad BAS Tamat te. Cyerore. bethetdne.) Vegulaxy.. Shs

Seen nod, Pha8aeS. on The oresence 9& okices Voungn. Sends
t Ww

| EAS

Case 1:20-cv-04664-UA Document 1 Filed 06/17/20 Page 5 of 6

 

PS colo “enh At dd AN. “Lcaulh the, osden\ ek Manesalgil chy
PSY C09 "
[

% Awekhs

\ \
SP aucun

 

 

a Ay
adh Toa eg . Le. eek Qa ine. xe. WS ‘. aN SVERBSS

x

5 by and. alowed, Absegh oa. Them

B&SreC persion oticalS becane_owate of a Shseet.de.. hivecgatl 5 (laud

Safe rg A the we ot Sideok the. col. iQue xos Gia he 4 ehounn! ehatg ed of Sekvel

f voy "4 i 5 é g it ae Kos 4 . f 54 mo. aig”
Leb e0l tok wel, ne was aguited) he Ko 28 POG) bins ot Keeton ee peu. hig organo
. Jt

\S +o be. nalassed Hysea ent “and. oS 5auted bYn.. Sime. aU9, . Pynaates oe

bes wiAy “4 a 4 hee WS nuld | Au upper)

Bo Wit, 6 tenets eee Sakis Ns wets) |

LB. eons S..

i

ba Se

Exch “dBenbast Shad ov dey As. ordecl, Bye, itt Swern Ne “actons
OX emch of Are other. " beadani’s ond Soiled An Wis hes doty,

beset. ankte peas We couct grant 4 Vee » Sa\\ews “4 selied

ae

 

le Cow pension damages of 4. 200,008 :
yy

 

ay
Pootve damages of 5,

CoS. and ar ocwed “Goce

GOO.
Such ofhex seieck aSts. eoust. eens josh o and § egurhable..

bes a ci ah.

Delertart’s. actions * consiitche. cule, Rnd. UNUSon) PUNShMENT. —.

LAs Vao\oio, o& Ve en9t nmendment C Yo Whe. United. Stones
Cons Adhhony. ont Asks cle one Section Fave oS the. New yah, Stole.
| Condsivroh ON Fo oosuunnn ee

 
Case 1:20-cv-04664-UA Document1 Filed 06/17/20 Page 6 of 6

oe Stotemenst of Pao NetonQ .
. fa), Vae Po ast Rk had net. beeught ys actonS based one
 Koct 5S... alleges Wesen.s.

Ss nekvon. AS Rou om 49. el re. deprvintion, under colee
! OX Stole. Now), ok MWe. geintitks Gg W'S guosossteed bY. Hye.
. Ss0)61, and fooeentn amendments. Xo The. oented Strode

Const tution ond Stode oS Newyork eonS¥Au\ion. Fovisiens

Sly Oreraissed Aches’ ¢ of eAepenls —
| Plata 22 ea Dot. has. ONY actions. dimisged. asteryolens
_maliciooS. ox Rot &oNiuse to Siete, an Clam e&fon wich

_ Sele may be granies .

 

 

—
09)
ee

Pointi®e cegvest Jo us Sein

 

ale — Declaration Unset. x penalty. of Petre |
G
ae heseby, declase. Unger ee enabitt o% Qex gos Yaak“ a. She. Row ae
am AD Ae above. achon, Vol, Aj ove. tend Ve. nrbove_. complaint. and Yok * he.
_Ankernadien thesean iSAsue and accurate toe best of = anowledse.
ANG, beVieX, | \ ondersh Sand Hal. \é A Ne iw dhs complaint Could be. QoSegeied
_ Res. Les oes. ans porches | rh od mer 29 Fels ) Yeas San piden ane/
ns Snes, op te. ASO, Dos ce ese enue
a Thesetote Seb fast 4 hand § As the Z day o oS, UME, LO LO executes
. “ak coms Son Rhode 1S) oat ag ydotans es oo ae
| a Piachow®. ba wvespoo\” . “55. gh

a Ania cesret po. Boreh§
mdely fC Co 226) Chan Stor MWrode 5) and
